Citation Nr: 0411563	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  00-02 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to February 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1999 and October 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Waco, Texas (RO).  


FINDINGS OF FACT

1.  The veteran is not shown to have PTSD that is 
etiologically related to active service and there is no 
evidence of record establishing that the veteran engaged in 
combat or that his alleged stressors have been verified.

2.  The veteran is not shown to have bilateral hearing loss 
that is etiologically related to active service. 

3.  The veteran is not shown to have a low back disorder that 
is etiologically related to active service. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2003).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  A low back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in February 1999 and October 2001 
letters and rating decisions of the evidence needed to 
substantiate his claims, and he was provided an opportunity 
to submit such evidence.  Moreover, in January 2000 and 
September 2002 statements of the case, the RO notified the 
veteran of regulations pertinent to service connection 
claims, informed him of the reasons why his claims had been 
denied, and provided him additional opportunities to present 
evidence and argument in support of his claims.  

In a March 2001 letter, prior to the initial adjudication of 
his PTSD claim, the veteran was informed of VA's duty to 
obtain evidence on his behalf.  The veteran was notified that 
VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The veteran's service medical records have been 
received, as private medical reports.  The Board has also 
received VA outpatient treatment records and examination 
reports.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
one of the initial RO decisions was made prior to November 9, 
2000, the date the VCAA was enacted.  VA believes that the 
Pelegrini decision is incorrect as it applies to cases where 
the initial RO decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this 
matter.  However, assuming solely for the sake of argument 
and without conceding the correctness of Pelegrini, the Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.
In the present case, substantially complete applications were 
received in September 1998 and January 1999.  Thereafter, in 
a rating decision dated in February 1999 the issues were 
denied.  Only after that rating action was promulgated did 
the RO, in March 2001, provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claims.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 422.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-RO decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed Cir. 2004) (There is no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Veterans Claims Court shall 
"take due account of the rule of prejudicial error.")  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the RO's decision.  As 
provided by 38 U.S.C.A. § 7104(a), all questions in a matter 
which under 38 U.S.C.A. § 511(a) are subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-RO initial adjudication constitutes 
harmless error, especially since an RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, at 422.  Similarly, a claimant is 
not compelled under 38 U.S.C.A. § 5108 to proffer new and 
material evidence simply because an RO decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the RO or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in March 2001 was 
not given prior to the first RO adjudication of the claims, 
the notice was provided by the RO prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his or her claim, and to respond 
to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

In September 2003, the veteran waived initial RO 
consideration of evidence that he submitted at his personal 
hearing.  The Board thus finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those given at the September 2003 hearing before the 
undersigned Member of the Board; lay statements; service 
medical records; private treatment reports; and VA medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2003); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  Moreover, certain chronic diseases, such as 
sensorineural hearing loss, are entitled to service 
connection when such disease is manifested to a compensable 
degree within one year of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.	PTSD

The veteran is seeking entitlement to service connection for 
PTSD.  The Board has carefully reviewed the evidence and 
statements made in support of the veteran's claim and finds 
that, for reasons and bases to be explained below, a 
preponderance of the evidence is against the veteran's claim 
and service connection therefore cannot be granted.

Regulations provide that service connection will be granted 
for PTSD when there is medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed in-service stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, is 
required.  See 38 C.F.R. § 3.304(f) (2003).  With regard to 
the second PTSD element as set forth in 38 C.F.R. § 3.304(f), 
evidence of an in-service stressor, the evidence necessary to 
establish that the claimed stressor actually varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. 3.304(d) (2003).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  See 38 C.F.R. § 3.304(f) (2003).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau; 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  Once 
independent verification of the stressor event has been 
submitted, the veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the veteran was assigned to and stationed with 
a unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

In this case, for the following reasons, the Board finds that 
the veteran did not engage in combat with the enemy during 
active service.  First, his military occupational specialty 
was that of a "wheel vehicle mechanic" and there is no 
indication that he was assigned or participated in combat 
duties.  Second, none of the veteran's awarded medals or 
decorations show combat service.  In conjunction with his 
military occupational specialty, the fact that he did not 
receive an award for combat service is probative evidence 
that he likely did not participate in combat.  Moreover, 
while the veteran was given a citation for "performing 
meritorious service in connection with military operations 
against an armed enemy in Korea during the period from 1 May 
1952 to 1 January 1953," this appears to reflect the 
veteran's service generally and there is no indication that 
it was given for combat service.  

Since the Board finds that the veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  In an 
effort to assist the veteran, he was issued a letter in June 
2001 requesting the "stressors" that he experienced during 
service.  He was also given forms to describe any such 
incidents that he experienced during service, along with a 
request for location(s), date(s), and the names of other 
people who were either involved in the event or who may have 
witnessed the event.  In July 2001, a statement was received 
from the veteran in which he asserted that he had been shot 
at and assaulted, and that his camp had been sabotaged.  He 
further stated that grenades had been dropped onto his camp.  
In the October 2001 rating decision, it was noted that there 
was no independent evidence confirming that the veteran was 
exposed to more than ordinary stress inherent in service in a 
combat zone. 

Without credible supporting evidence that a claimed in-
service stressor occurred, service connection for PTSD is not 
warranted.  However, for the sake of completeness, the Board 
will address the issues of a current diagnosis and a link 
between PTSD and a claimed in-service stressor.  

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of any psychiatric disorder or PTSD.  

An April 2001 report from the Vet Center noted that the 
veteran had been in counseling for PTSD since January 1999.  
A May 2001 VA examination report also indicated that the 
veteran suffered from PTSD.  It was noted that the veteran 
had not engaged in hand to hand combat but had been behind 
the front lines working in the mechanical field.  While the 
veteran reported having grenades dropped onto his camp and 
"the enemy" stealing things from his camp, he asserted that 
he never saw the enemy due to darkness.  

At his January 2003 VA examination, the veteran stated that 
he had not been wounded during service.  He also indicated 
that he did not believe that he had killed anybody, though he 
carried an M1 Garand rifle and shot it a few times.  He 
maintained that he had to go to the front lines on occasion 
to obtain vehicles and he could see the flashes of the guns.  
It was noted that he did not shoot anyone and was not 
actively involved in combat.  The examiner asserted that he 
did not see the stressors or course of PTSD.  

A December 2003 VA treatment report indicated that the 
veteran suffered from chronic and moderately severe PTSD.  
The examiner opined that the veteran had suffered from 
combat-related events during service that caused his PTSD.  
He indicated that there was a direct relationship between his 
current disability and the service-related events.  It was 
noted that he also met the criteria for major depressive 
disorder. 

An April 2004 VA treatment report shows an assessment of 
chronic, moderately severe PTSD.  The examiner referred to 
the veteran as a combat veteran from the Korean War.  It was 
the examiners opinion that the veteran had suffered from 
combat-related events in service that caused his PTSD.

The Board has reviewed all the evidence of record and while 
the veteran was diagnosed with PTSD by the April 2001, May 
2001, December 2003 and April 2004 records, there is no 
evidence that he engaged in combat during service so as to 
warrant an objective medical nexus opinion.  In May 2001, it 
was specifically noted that the veteran had not engaged in 
hand-to-hand combat, but had been behind the front lines.  In 
January 2003, it was noted that the veteran was not actively 
involved in combat.  While the December 2003 VA examiner 
asserted that the veteran suffered from PTSD as a result of 
"combat-related events," he did not assert that the veteran 
was actively engaged in combat during service.  Lastly, the 
examiner who diagnosed the veteran as having PTSD in April 
2004 as a result of combat-related events had no basis for 
such a diagnosis because, as indicated above, no such events 
have been verified as having occurred.  

As the record contains no evidence that the veteran engaged 
in combat during active service or had verified stressors, 
service connection must be denied.  The Board is cognizant of 
the fact that the veteran feels he has PTSD due to stressful 
experiences during active service; however, he lacks the 
medical expertise necessary to diagnose a specific 
psychiatric disorder.  It is now well established that a 
person without medical training, such as the veteran, is not 
competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
38 C.F.R. § 3.159(a) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The Board finds that the preponderance of the evidence is 
against the veteran's claim and that service connection is 
not warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
the benefit of the doubt, but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the veteran's claim.

2.	Bilateral hearing loss

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  In particular, he contends that he 
developed severe ear infections during service that led to 
his current hearing loss.  The Board has carefully reviewed 
the evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the 
veteran's claim and service connection therefore cannot be 
granted.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the 
veteran's auditory threshold (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  See 
38 C.F.R. § 3.385 (2002).

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of bilateral hearing loss during 
active service, service medical records reflect that at his 
November 1950 induction examination, the veteran's hearing 
was 15/15 bilaterally in whispered voice.  A history of 
otitis media was noted.  In March 1951, the veteran was 
diagnosed with otitis medias.  He exhibited hearing loss in 
the right ear.  Later in March, the veteran reported that he 
had difficulty hearing "all his life" in his right ear.  
His hearing was reportedly 2/15 in the right ear and 15/15 in 
the left.  Repeated audiograms showed a 20 to 40 percent 
hearing loss in left ear and a 60 percent hearing loss in the 
right.  In May 1951, the veteran asserted that his hearing 
loss had been aggravated by service.  A July 1951 Physical 
Evaluation Board report noted that the veteran's right ear 

problems began in 1930 while his left ear difficulties began 
in March 1951.  It was also noted that his left ear problems 
were the proximate result of duty and had been permanently 
aggravated during service.  In September 1951, the veteran 
reported deafness in both ears following a cold.  He was 
diagnosed with bilateral deafness following infections.  
Spoken voice was 6/15 in the right ear and 2/15 in the left.  
A separate September 1951 report indicated that the veteran 
was observed for deafness, disease not found.  An October 
1951 audiogram revealed the following: 



HERTZ



500
1000
2000
3000
4000
RIGHT
80
90
80
85
80+
LEFT
60
65
60
65
60

Separate October 1951 audiograms revealed the following: 




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
55
70
65
LEFT
55
50
50
60
50




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
15
10
LEFT
15
15
10
15
15

A December 1951 report indicated that prior audiometric tests 
were inconsistent and inconclusive, and that a psycogalvanic 
test was conducted revealing the veteran's hearing to be 
within normal limits bilaterally.  He was returned to full 
military duty.  The veteran's February 1953 separation 
examination noted that the veteran had occasional trouble 
with his ears with a fungus infection 11/2 years prior.  His 
hearing was 15/15 bilaterally for both spoken and whispered 
voice. 

With respect to evidence of current bilateral hearing loss, a 
December 1998 VA examination report noted that the veteran 
had moderate sloping to profound mixed hearing loss in his 
right ear with excellent speech discrimination at 90 
decibels.  The left ear exhibited mild to moderate mixed 
hearing loss at .24 to 4000 Hertz, with severe to profound 
hearing loss at 6000 to 8000 Hertz.  It was noted that he had 
excellent speech discrimination at 75 decibels.  An audiogram 
revealed the following: 



HERTZ



500
1000
2000
3000
4000
RIGHT
50
30
35
--
45
LEFT
55
45
65
--
80

While the veteran exhibited some bilateral hearing loss 
during active service, his hearing was normal at separation.  
In addition, in December 1951 it was noted that prior 
audiometric tests were inconsistent and inconclusive, and 
that a psycogalvanic test was conducted revealing the 
veteran's hearing to be within normal limits bilaterally.  He 
was then returned to full military duty.  The July 2003 VA 
examiner reviewed all the clinical evidence of record and 
determined that the veteran's current bilateral hearing loss 
had its onset after separation from active service.  As such, 
service connection is not warranted.  In particular, at his 
January 2003 VA examination, the veteran reported a 
significant history of noise exposure during service.  He 
denied non-military noise exposure.  An audiogram revealed 
bilateral mild to severe predominantly high-frequency 
sensorineural hearing loss.  The examiner asserted that his 
review of the claims file indicated a nonorganic hearing 
loss.  He defined this loss as an attempt by an individual to 
exaggerate or fabricate a loss of hearing.  He noted that the 
veteran's in-service symptoms had been investigated and that 
it was determined that he had, in fact, had normal hearing 
and was returned to duty.  At the time of separation from 
service, the veteran's hearing was also "normal."  The 
examiner ultimately diagnosed the veteran with bilateral mild 
to severe, predominantly high-frequency sensorineural hearing 
loss.  He opined that since there was no valid hearing loss 
during active service, and since the veteran's hearing was 
noted as normal at separation, it would appear most likely 
that the veteran's current hearing loss occurred after his 
separation from service.  Therefore, in his opinion, it was 
"less likely than not" that the veteran's current hearing 
loss was related to military service.  He could find no basis 
for service-connection of hearing loss. 

The Board finds no objective medical evidence of record 
linking the veteran's current bilateral hearing loss to 
active service, and as such, his claim is not warranted and 
service connection must be denied.  

The Board does not doubt the veteran's belief that his 
bilateral hearing loss was incurred during active service.  
However, he lacks the medical expertise necessary to diagnose 
disorders or opine as to their etiology.  It is now well 
established that a person without medical training, such as 
the veteran, is not competent to provide evidence on medical 
matters such as diagnosis or etiology of a claimed condition.  
See Espiritu supra. 

The Board finds that the preponderance of the evidence is 
against the veteran's claim and that service connection is 
not warranted.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
the benefit of the doubt, but there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise grant the veteran's claim.

3.	Low back disorder

The veteran is seeking entitlement to service connection for 
a low back disorder.  The Board has carefully reviewed the 
evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the claim 
and service connection therefore cannot be granted.

As noted above, in order for service connection to be 
granted, a current disability; an in-service disease or 
injury; and a medical nexus opinion must be established.  See 
Hickson, supra.

With respect to evidence of an in-service back disorder or 
injury, service medical records reflect that in April 1951 
the veteran's back was taped for support for complaints of a 
backache.  The veteran's back was taped again in May 1951.  
At separation in February 1953, the veteran's spine was noted 
as being "normal."  

With respect to evidence of a current low back disorder, 
treatment records from the University of Texas at Tyler noted 
that the veteran complained of low back pain in April 1991.  
He was diagnosed with mechanical low back pain and referred 
to a chiropractor.  In April 1996, it was noted that the 
veteran had back strain one year prior.  In January 1999, he 
was diagnosed with progressive low back pain, likely due to 
degenerative disc disease and possibly osteoarthritis.  The 
veteran reported a three month history of back pain with 
radiation.  He complained of fairly significant episodes of 
low back pain about twice a year for many years which he 
related to an old military injury, but it had been 
progressive over the past two or three months.  The examiner 
did not comment on the etiology of the veteran's back pain.  
At his April 2003 VA examination, the veteran was diagnosed 
with degenerative arthritis and degenerative disc disease of 
the lumbar spine, moderate disability with slight 
progression.  

While the veteran has been diagnosed with a current low back 
disorder, and had a complaint of back pain during active 
service, the Board finds that service connection is not in 
order.  In particular, a report from C.D.T., D.C., received 
in March 1999 indicated that the veteran had been a patient 
of his in 1954 or 1955 for complaints of back pain.  However, 
Dr. T. indicated that he had lost his records since that time 
and did not remember the diagnosis he gave.  In an April 2001 
report, D.R.B., D.C., asserted that, in his opinion, the 
veteran's back pain "could relate" back to his in-service 
back problems.  However, due to incomplete records, he could 
not confirm his opinion. 

The April 2003 VA examiner reviewed the veteran's records and 
history and concluded that the veteran's back problem 
reflected in service was felt to be 

temporary and there was no residual at the time of 
separation.  Therefore, he concluded that it was "less 
likely than not" that the veteran's current back problems 
were an expression of a service-connected problem.  

The Board finds the opinion given by the April 2003 VA 
examiner to be more probative in the present case as it was 
based on examination of the veteran and a review of the 
medical record and history.  In contrast, Dr. B., in April 
2001, could not confirm his opinion and noted incomplete 
records.  Of note, 38 C.F.R. § 3.102 provides that service 
connection may not be based on a resort to speculation or 
even remote possibility, and the Court has provided 
additional guidance as to this aspect of weighing medical 
opinion evidence.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship).  For this reason the Board accords 
Dr. B.'s statement little weight.

Absent competent objective medical evidence linking the 
veteran's current low back disorder to active service, 
service connection is not warranted.  To the extent that the 
veteran ascribes his current low back disorder to active 
service, he is not competent to provide evidence on medical 
matters such as diagnosis or etiology of a claimed condition.  
See Espiritu supra.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has a low back disorder that is 
etiologically related to active service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim. The appeal is accordingly denied.


ORDER

Service connection for PTSD is denied.

Service connection for bilateral hearing loss is denied. 

Service connection for a low back disorder is denied. 



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



